Citation Nr: 1618225	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for an abdominal aortic aneurysm, exclusive of a period of an assigned temporary total rating from January 9, 2015 to July 31, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1970 and from January 1976 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently lies with the RO in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The Veteran contends that his abdominal aortic aneurysm is more severe than currently rated.  

The Veteran's abdominal aortic aneurysm is currently rated as noncompensable under Diagnostic Code 7110.  Under this diagnostic code, a 60 percent rating is warranted for an aneurysm that precludes exertion.  The maximum schedular rating of 100 percent is warranted for an aneurysm that is 5 cm or larger in diameter; or if symptomatic; or for an indefinite period from the date of hospital admission for surgical correction, including any type of graft insertion.  The residuals of surgical correction are evaluated according to the organ systems affected.  A rating of 100 percent is assigned as of the date of admission for surgical correction.  Six months following discharge, the appropriate disability rating is determined by mandatory VA examination.  See 38 C.F.R. § 4.104, Diagnostic Code 7110.

In the present case, a July 2007 CT scan showed a distal abdominal aortic aneurysm measuring 3.4 cm x 3.6 cm.  During a September 2008 follow-up consultation, the Veteran reported that he was asymptomatic with no abdominal complaints.  He reported no chest pain, shortness of breath, or cerebrovascular complaints.  The Veteran's aneurysm was "stable, 3.5 cm."  The Veteran was advised to follow up in a year.  Thereafter, a December 2014 private treatment record reflects that the Veteran's aneurysm "has grown in the past few years, now 5.1 cm."  The aneurysm was still described as "asymptomatic."  In January 2015, the Veteran underwent a percutaneous repair of abdominal aortic aneurysm with Gore endograft.  

Thereafter, in a June 2015 rating decision, the RO increased the Veteran's disability rating to 100 percent effective January 9, 2015, the date of the Veteran's surgery.  The RO also assigned a noncompensable evaluation from August 1, 2015.  

The Veteran was afforded a VA examination in June 2015.  The Veteran was diagnosed with status post repair of abdominal aortic aneurysm with scars.  The examiner indicated that the Veteran did not currently have an aortic aneurysm and that the Veteran did not have any post-surgical residuals.  

The Veteran was afforded a VA examination in July 2015.  The examiner diagnosed the Veteran with aortic aneurysm status post endovascular repair.  The examiner indicated that the Veteran did not currently have an aortic aneurysm.  The examiner also indicated that the Veteran had post-surgical residuals due to treatment for aortic aneurysm.  Specifically, the examiner noted that the Veteran "still gets occasional abdominal pain from the aortic aneurysm repair."  The Disability Benefits Questionnaire (DBQ) used by the July 2015 examiner instructs that "[i]f there are symptoms or post-surgical residuals, also complete appropriate Questionnaire according to body system affected."  No additional DBQs related to post-surgical residuals were completed. 

Thereafter, in an August 2015 Supplemental Statement of the Case (SSOC), which referenced only the June 2015 VA examination report, the RO continued the noncompensable evaluation based on no evidence of post-surgical residuals.  The SSOC did not reference or discuss the July 2015 VA examination report showing evidence of post-surgical residuals.

In a September 2015 letter, the Veteran requested a reevaluation of his abdominal aortic aneurysm and indicated that the June 2015 and July 2015 VA examination were not thorough and were not pertinent to his abdominal aortic aneurysm.  

The Board agrees that the current medical evidence is insufficient to adequately evaluate the current nature and severity of the Veteran's service-connected abdominal aortic aneurysm.  As an initial matter, the reports conflict as to whether there are any post-surgical residuals of the Veteran's January 2015 aneurysm repair.  Additionally, although the July 2015 VA examiner found that there were post-surgical residuals, no additional DBQs were prepared in order to evaluate the body system affected by the residuals.  Thus, the examination reports are inadequate for rating purposes and a new examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Moreover, although private treatment records show that the Veteran's aneurysm increased in size from 3.5 cm in September 2008 to over 5 cm in December 2014, there are no private treatment records on file between September 2008 and December 2014.  The Board notes that the Veteran was followed by Dr. R.S. for the purpose of monitoring his aneurysm.  See, e.g. December 2014 Private Treatment Record.  As noted above, a 100 percent rating is assigned for an aortic aneurysm measuring five centimeters or larger.  Accordingly, treatment records showing the size of the Veteran's aneurysm over the course of the appeal period are highly relevant to the current claim, and another attempt to obtain such records should be made on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional private treatment records pertinent to the claim on appeal that is not currently of record.  The letter should specifically include, but not limited to, a request for records of Dr. R.S. dated from September 2008 to December 2014.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected abdominal aortic aneurysm.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail.

The examiner should determine whether the Veteran currently has an aortic aneurysm, and, if so, whether it is five centimeters or larger in diameter, whether it is symptomatic, and whether it precludes exertion.  Additionally, the examiner should identify all post-surgical residuals due to treatment for aortic aneurysm.  

If there are post-surgical residuals, the examiner must complete the appropriate Questionnaire according to the body system affected and describe all manifestations of the post-surgical residuals.  The RO/AMC should ensure that the examination report addresses all applicable rating criteria for evaluating the Veteran's abdominal aortic aneurysm, to include any post-surgical residuals.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




